Citation Nr: 1543146	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  13-07 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for an acquired psychiatric disorder, other than PTSD. 

3. Entitlement to service connection for headaches.

4. Entitlement to service connection for traumatic brain injury (TBI). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from July 2008 to April 2009 and May 2009 to February 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified at a Board videoconference hearing in October 2014 and a copy of that transcript is of record.

The matter was previously before the Board in December 2014, at which time it was remanded for further development of the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving all reasonable doubt in his favor, the Veteran has PTSD as a result of his service in Iraq.


2. The competent, credible, and probative lay and medical evidence of record is in equipoise as to whether the Veteran's headaches are etiologically related to his active military service.

3. The Veteran does not have a present diagnosis of residuals of a TBI.


CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2. The criteria for service connection for headaches have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102; 3.303; 3.307; 3.309 (2015).

3. The criteria for service connection for TBI have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability). Dingess v. Nicholson, 19 Vet. App. 473 (2006). Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included. Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board. Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in November 2011 of VA's duty to assist him in substantiating his claim, and the effect of this duty upon his claim.  This letter also informed him of how disability ratings and effective dates are assigned. See Dingess, 19 Vet. App. at 484.  Because the letter addressed all notice elements and predated the initial adjudication by the AOJ in December 2011 nothing more is required. 

VA has also satisfied its duty to assist the Veteran in the development of his claims being adjudicated herein.  In-service treatment records and pertinent post-service records have been obtained and associated with his claims folders, or are otherwise viewable on the Virtual VA and VBMS electronic file systems.  He has also submitted potentially relevant documents and argument in support of his claims, including personal statements and representative argument.  Records from the Social Security Administration have also been obtained.  He has also provided testimony at an October 2014 Board hearing.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims decided herein that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA TBI examinations in connection with his claim.  The Board finds that the examination reports are more than adequate, as they reflect a full review of all medical and other evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  Thus, there is adequate medical evidence of record to make a determination in this case. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his claims. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (the Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ explained the issues on appeal and solicited evidence from the Veteran in support of his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015), nor has either individual identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate his claims, and the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)(2015).

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims decided herein under the VCAA.  No useful purpose would be served in remanding these matters for yet more development. A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra. 



Service Connection - Applicable Law and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include organic diseases of the nervous system, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board notes that a July 2013 Addendum Compensation Service Bulletin indicates that migraine headaches should be recognized as an organic disease of the nervous system.  A TBI is also an organic disease of nervous system for VA purposes and, therefore, a chronic disease under VA regulations. 38 C.F.R. §§3.307, 3.309.

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology. However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With respect to PTSD, establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2015); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f).  

The Board notes that during the pendency of this appeal, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  More specifically, the revisions liberalized the standards for establishing the occurrence of in-stressors involving a "fear of hostile military or terrorist activity." See 38 C.F.R. § 3.304(f)(3).  Accordingly, the provisions apply to this case.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

PTSD

The Veteran contends that he has PTSD due to several in-service stressors, including fear during frequent rocket and mortar attacks, deaths of fellow service members/friends, multiple suicides in his unit, and being horrified by countless Iraqi bodies being brought back to base. See March 2014 private opinion; see also Hearing Transcript.  During his hearing before the undersigned, he endorsed psychiatric symptomatology beginning after returning from a deployment to Basra and Bagdad, Iraq, in December 2010.  

Service treatment records confirm that the Veteran served in Kuwait and Iraq from May 2009 to December 2010, and that his military occupational specialty was that of radio and comsec repairer.  A Recommendation for Award indicated that the Veteran served at Contingency Operating Base (COB) Basra, Iraq.  

Again, the Veteran was discharged from active duty in December 2010.  A July 2011 psychological assessment (conducted for SSA purposes) reflects Axis I diagnoses of PTSD, alcohol dependence, and rule out psychotic disorder (related to the severity of the post-traumatic experiences and his ongoing hypervigilance).  Another mental health assessment conducted in conjunction with his claim for SSA benefits reflects diagnoses of PTSD, adjustment disorder with depressed and anxious features and rule out alcohol mood induced disorder.  It was noted that the Veteran was having a difficult time adjusting to civilian life following his deployment in Iraq; he relayed symptoms of PTSD.  With respect to the Veteran's credibility, the examiner (Ph.D.) noted that the Veteran's statements concerning his symptoms were "fully credible."  

In March 2014, the Veteran underwent a private psychological assessment.  The examination was conducted by Dr. J.T., a licensed psychologist.  The Veteran reported that he was in Basra and Bagdad, Iraq, for a total of 19 months overseas, and that he worked doing communications work.  He stated that he was attached to different units during his time there, and that he often went along on road missions ("we did everything but they wouldn't allow me to dismount or drive the vehicles").  When asked about the specific traumas/stressors, the Veteran stated, "We lost three guys in Basra."  He also reported that there were "a lot of incoming mortar and rockets and it was scary...we got hit a lot...I spent a lot of time in the bunker."  He also stated that one of the majors committed suicide while he was in Iraq, and that he encountered several IED's while out on missions with Special Forces (but no direct fire).  He clearly stated that he felt his life was in danger because of the constant rocket and mortar attacks and "I was on edge...I was anxious...When is the next one going to hit."  He also stated that he was horrified by the thousands of dead Iraqis he saw, as well as the bodies that were brought back on base to examine.  Dr. J.T. provided Axis I diagnoses of PTSD (delayed onset), major depressive disorder, anxiety disorder, and history of alcohol abuse (remission).  An Axis II diagnosis of personality disorder was also provided.  Dr. J.T. confirmed that the Veteran met the criteria for PTSD based upon his traumatic experiences while serving 19 months in Iraq between 2009 and 2010.  Specifically, he reported multiple traumatic experiences, including frequent rocket/mortar attacks, death of friends, multiple suicides, and being horrified by Iraqis bodies.  He reported having chronic sleep related problems, nightmares, avoidance behaviors, and increased arousal.  Dr. J.T. stated that, in his opinion, the Veteran's PTSD symptoms with anxiety, depression, and alcohol abuse, were more likely than not secondary to his traumatic experiences while serving in Iraq. 

A contemporaneous DBQ, completed by Dr. J.T., confirmed all of the above findings, but found that the major depressive disorder, anxiety disorder, and alcohol abuse were all secondary to PTSD. 

The Veteran underwent another private psychological evaluation in March 2015.  The examination was conducted by Dr. G.K., Ph.D.  At that time, the Veteran reported that his main base in Iraq was Basra and that he served in Bagdad later, near Mosul and Balad.  He reported that his duties included base security, convoy duty, combat armor operations, and general patrol and ambush activities.  He reported his unit also provided support for the 7th and 10th Special Forces Groups while at Mosul.  He was extended and ended up serving 19 months on deployment.  He reported being exposed to enemy mortar/rocket fire and the threat of IEDs.  He witnessed wounded and dead American troops, civilians, and enemies.  A close friend was killed in Iraq.  He exported that he believed he would die while serving in Iraq.  He reported on the incoming enemy mortar/rocket attacks, describing that these attacks were very unpredictable and extremely anxiety provoking.  He reported that in the first month in country, he lost a comrade to an incoming rocket attack at Basra.  He recalled the mortar attacks were so common at Basra and described having many close calls.  He stated he believed he would die at any time.  He also described frequent gunfire going on, noting that he was in constant fear for his life.  He also reported on the threat of IEDs while out on missions.  In one case, he recalled having a memorial service for 3 comrades killed in action, all of whom he personally knew.  He noted it was a very difficult time in the unit.

While in Baghdad, he reported on a suicide that occurred in the unit.  He reported additional suicides took place as well.  He also reported on frequently witnessing dead bodies of enemies, particularly while at Mosul.  He noted the images of these dead bodies remained vivid.  However, despite the difficult and fearful conditions of being in the combat zone, he reported that he felt a very strong sense of camaraderie and purpose.  He noted that under such life and death conditions, he felt that his life had meaning and value while serving in his duties.  After coming back, he stated "there is nothing for you."  He reported that he was trained to survive in Iraq, but not trained to return to civilian life. 

Dr. G.K. noted that the Veteran completed the Minnesota Multiphasic Personality Inventory-2 RF (MMPI-2 RF) on March 2, 2015, and that his response pattern indicated that he was able to comprehend and respond relevantly to all test items; there was no evidence of fixed or content inconsistent responding.  

Based on the assessment results, the Veteran was found to meet the full diagnostic criteria for PTSD, secondary to his combat service in Iraq.  Dr. G.K. noted that his current symptoms and impairments were not present prior to military service and that they have "have very clearly been present and problematic since shortly after his return home from overseas duty."  He described a "significant treatment history since that time, including multiple hospitalizations/inpatient treatments at the VA."  

The private medical evidence outlined above demonstrates that the Veteran has current PTSD diagnosis and that such diagnosis is based on his reports that he was feared for his life when rockets/mortars exploded near him during his service in Iraq.  Therefore, the Board finds that the first and second element for establishing service connection for PTSD has been met. See 38 C.F.R. § 3.304(f).  

As to credible supporting evidence that the claimed in-service stressor occurred, as reported above, the Veteran claims that his PTSD was caused, in part, by his exposure to mortars/rockets that were fired near his base camp and while out on missions during his service in Iraq.  Tellingly, his DD 214 confirms that he served in Iraq (and Kuwait) from May 2009 to December 2010 and that he received imminent danger pay.  Moreover, his statements/testimony concerning the in-service stressors have been consistently reported throughout the record.  Accordingly, because the Veteran's in-service stressors involved "fear of hostile military or terrorist activity," the Board also finds that the record contains credible supporting evidence that the claimed in-service stressor occurred.  Therefore, the Board finds that the third element for establishing service connection for PTSD has been met. See 38 C.F.R. § 3.304(f).  

The Board acknowledges that several VA examiners found that the Veteran met the PTSD diagnosis criteria, but that his "self-reports" were not credible.  The occurrence of an event alleged as the stressor upon which a PTSD diagnosis is based, as opposed to the sufficiency of the alleged event to cause PTSD, is an adjudicative determination, not a medical determination. Zarycki v. Brown, 6 Vet. App. 91 (1993).  It is the Board's principal responsibility to assess the credibility, and therefore the probative value of the evidence of record in its entirety. Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In this case, and for the reasons discussed immediately above, the Board has found the Veteran's self-reported stressor(s) involving fear of hostile military/terrorist activity to be credible; moreover, at least 3 other private medical examiners found the Veteran to be credible in this regard.  

Thus, given the above diagnosis of PTSD that was based on the Veteran's fear of his life while serving in Iraq, and resolving reasonable doubt in his favor, the Board concludes that service connection for PTSD is warranted. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.304(f).

Headaches

The Veteran contends that his headaches began during active duty service, particularly as he performed his duties in the Southwest Asia Theater of operations (Iraq); and that they have continuously manifested since his discharge from service. See, e.g., VA Treatment Records July 2015 (headaches since 2010); May 2015 VA Headache Examination (headaches in Iraq, progressively worse thereafter); and July 2011 Private Treatment Report/SSA Record (occasional headache related to Iraq stress/heat/tension/anxiety, and upon return from Iraq in December 2010). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time support a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In the instant case, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current headache disability is related to service.

Specifically, the VA examiners stated that they were unable to opine as the Veteran's headache etiology without resorting to mere speculation. See May 2015 VA Headache Examination and December 2011 General VA Examination.  Such an inherently speculative finding is of little value to the Board in assessing the etiology of the Veteran's headaches. See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (observing that evidence that is speculative, general or inconclusive cannot support a claim).

In contrast, the Board finds that the Veteran is competent to report the onset and continuity of his symptoms of headaches. See Layno v. Brown, supra (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  The Veteran's report of the onset of his headache symptoms during his time in Iraq is deemed credible as his statements throughout the record have been consistent and are detailed regarding in-service incurrence and continuity of symptoms.  The Board additionally notes that VA treatment records/examination reports show complaints/diagnoses of headaches within one year of separation from service in February 2011. See, e.g., February 2011 VA Treatment Records; see also December 2011 VA Examination Report.  Accordingly, resolving all reasonable doubt in the Veteran's favor, service connection for headaches is granted. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TBI

The Veteran seeks service connection for TBI.  During his hearing before the undersigned, he testified that he was exposed to "a lot of incoming rockets" and gunfire while serving in Iraq, although he did not allege any specific traumatic event/injury to his head or body.  He stated that he has residual memory loss as a result. (Note: based on the Veteran's statements, headaches are being claimed as separate and distinct from his claimed residuals of TBI). 

Service treatment records are silent as to any symptoms, treatment, and/or diagnoses related to TBI.  On his post-deployment health assessment, the Veteran denied being wounded, injured, assaulted or otherwise hurt during the deployment.  He denied symptoms such as dizziness, lightheadedness, forgetfulness, feeling dazed/confused, having a concussion or head injury, being exposed to blasts/explosions, losing consciousness, memory problems, and/or balance problems.  The TBI Risk Assessment portion of the examination indicated that there was "no evidence of risk" based on the Veteran's responses. 

Following service, the Veteran underwent a VA TBI examination in December 2011.  At that time, the Veteran reported that he had no TBI or head injury that was aware of while in the military.  He denied being exposed to blasts.  The examiner reviewed the claims file, to include service treatment records, and determined that there was no evidence in documentation of a TBI or residuals.  The examiner stated that there was no TBI or residual diagnosis.  

In May 2013 VA TBI Evaluation note indicated that the Veteran denied any serious injuries related to his OEF/OIF deployment.  The Veteran reported being exposed to blast/mortar attacks but denied being in any alteration in level of consciousness/PTA/PTS associated with any specific event.  The examiner found no history of injury/course of clinical symptoms consistent with a diagnosis of TBI sustained during OEF/OIF deployment.  

In 2015 VA treatment notes, the Veteran expressly denied past injury to the head or neck.  

The evidence does not support a grant of service connection for TBI or residuals of a TBI in-service.  As noted above, service treatment records do not reflect any reports or complaints of a head injury, and the Veteran himself has acknowledged that he did not have a head injury.  In addition, the evidence does not reflect that the Veteran has any current residuals of a head injury.  His TBI examination was normal, and the examiner found that he did not have a TBI. 

Without evidence tending to show that the Veteran suffered a TBI, even from mortar/explosions, in service, or that he has current residuals of such an injury, there is no basis upon which to grant service connection, and his claim is denied. One of the fundamental elements of a service connection claim is evidence of a current disability. Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Therefore, entitlement to service connection for residuals of a TBI is denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107.  


ORDER

Service connection for PTSD is granted. 

Service connection for headaches is granted. 

Service connection for TBI is denied. 


REMAND

As for a psychiatric disorder, other than PTSD, the Veteran's variously diagnosed psychiatric disorders (e. g., major depressive disorder, anxiety disorder, and history of alcohol abuse, personality disorder, etc.) may be related to his service and/or PTSD as indicated by the private mental health examiner in 2014. See also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Upon remand, the Veteran should be afforded a VA examination to further address this issue.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding records of VA psychological treatment.  

2. Schedule the Veteran for a VA psychiatric examination by an appropriate examiner to determine the etiology of any current psychiatric disorder, other than PTSD, to include major depressive disorder, anxiety disorder, and history of alcohol abuse, and personality disorder.  

After reviewing the record and examining the Veteran the examiner must:

a.) Reconcile the varying psychiatric diagnoses in the claims folder. (See, e.g., VA Psychological Examinations conducted in 2011, 2013, and 2014). 

b.) Offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any psychiatric disorder is related to the Veteran's service in Iraq or the service-connected PTSD.  An opinion should be rendered for each psychiatric disorder with which the Veteran is diagnosed.

c.) If a personality disorder is diagnosed, the examiner MUST discuss whether there is any evidence of a superimposed disease or injury in service that resulted in an additional current psychiatric disorder.

d) If a substance abuse-related disorder is diagnosed, the examiner MUST provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's substance abuse is proximately due to, or alternatively, chronically aggravated by (permanently worsened beyond its natural progression) a psychiatric disorder, to include PTSD.

Please provide the basis for any diagnosis and a complete medical rationale for the opinion. 

3. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond. If necessary, the case should then be returned to the Board for further appellate action.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


